DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed December 1, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	The December 1, 2021 IDS Lists ALD Vacuum Technologies GmbH, Sample Information for One (1) Inert gas Atomization Plan Type EIGA 50-600 for Ceramic-Free Batch Atomization of up to 10 lbs of Titanium Alloy, 2011. A copy of this publication has not been provided. A copy of ALS Vacuum Technologies GmbH, Sample Information for One (1) Inert Gas Atomization Plant Type EIGA 50-500 (for ceramic-free Batching Atomization of up to 10 lbs. of Titanium Alloy) has been provided, but is not listed on the IDS. EIGA 50-600 is different from EIGA 50-500.
	The December 1, 2021 IDS also lists BOULOS, Metal Powder, Plasma Powder Can Make Better Powders, Elsevier Ltd., MFR May 2004, Pages 16-21. and  MCCRACKEN et al., Production of Fine Titanium Powders via the Hybride-Dehydride (HDH) Process, Powder Injection Moulding International, Volume 2, Number 2, June 2008. Neither of these references have been provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 line 2 “said heated metal source” renders the claim indefinite. There is insufficient antecedent basis. 
Claim 106 line 2 “the plasma” renders the claim indefinite. There is insufficient antecedent basis.
Claim 106 line 2 “the at least one plasma source” renders the claim indefinite. There is insufficient antecedent basis.
Claims 107-125 are rejected as depending from claim 106.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 106 and 112-120 are rejected under 35 U.S.C. 103 as being unpatentable over Tsantrizos (US 5,707,419) in view of Miller ‘470 (US 5,480,470) and Neikov (Neikov. Chapter 5. Atomization and Granulation. Handbook of Non-Ferrous Metal Powders. Technologies and Applications. First Edition. Elsevier. 2009. Pp. 102-142. Citations as page:column:paragraph(s).).
Regarding claim 106, Tsantrizos discloses a plasma atomization process for production of spheroidal powders (1:8-19) by directing a feed of material into the apex of plasma jets providing sufficient energy to cause atomization of the material (3:1-12) to produce spheroidal particles with preferable sizes between 50 and 100 um (i.e. thereby obtaining a raw material powder having a 0-106 um particle size distribution yield of at least 80%, measured according to ASTM B214-07(2011)) (3:39-43) for starting material metal such as aluminum, nickel, titanium, and alloys thereof (3:32-33) in the form of a heated molten stream of metal or rod or wire (i.e. heated metal source) (3:19-27, 4:10-13), where controlling the wire feed rate determines where the wire melts in the plasma jet (4:22-36). 
Tsantrizos is silent to the total gas to metal mass ratio.
Miller ‘470 discloses atomization of a molten metal stream (6:14-23) with a gas to metal ratio of about 2 to 6 (14:61-64, Fig. 4).
It would have been obvious to one of ordinary skill in the art in the process of Tsantrizos to control the gas to metal ratio to about 2 to 6 because this is a vital factor in controlling and achieving a high percentage of fine particles (Miller ‘470 13:1-5, 34-37) by more rapidly solidifying to form finer powder (Miller ‘470 7:31-33) that generally attains articles with greater strength, toughness, and fatigue resistance (Miller ‘470 7:16-25). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). Further, Miller ‘470 teaches for a powder atomization process (Miller ‘470 6:14-23) the gas to metal ratio is a result effective variable that controls the yield of fine powder (Miller ‘470 13:1-5, 34-37). Since it is a variable that achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. MPEP 2144.05(II)(B).
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP 2141.01(a).
In the instant case, applicant’s claimed invention, Tsantrizos, and Miller ‘470 are in the same field of endeavor of metal powder manufacturing using an atomization process (Applicant’s Claim 1; Tsantrizos 1:8-19; Miller ‘470 6:14-23). Powder atomization processes break up liquid into fine droplets with rapid solidification of melts (Neikov 41:1:1). Two known types of powder atomization processes are gas atomization that uses a high-velocity jet or gas (Neikov 113:2:2; Miller ‘470 6:14-23) and plasma atomization that uses a plasma (Neikov 135:2:3; Applicant’s Claim 1’ Tsantrizos 1:8-19). As applicant’s invention, Tsantrizos, and Miller ‘470 are drawn to manufacturing powder using an atomization process that breaks up liquid into fine droplets with rapid solidification of the melt, the references are analogous art.
Additionally, or in the alternative, applicant’s invention and Miller ‘470 are reasonably pertinent to the same problem of controlling the gas-to-metal ratio to produce a good yield of fine raw metal powder (Applicant’s specification [00133]; Miller ’470 13:1-5, 34-37).  As applicant’s invention and Miller ‘470 are both drawn to controlling the gas-to-metal ratio to produce a good yield of fine raw metal powder, the reference is analogous art. 
Regarding claim 112,Tsantrizos in view of Miller ‘470 discloses a gas to metal ratio of about 2 to 6 (Miller ‘470 14:61-64, Fig. 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 113, Tsantrizos in view of Miller ‘470 discloses a gas to metal ratio of about 2 to 6 (Miller ‘470 14:61-64, Fig. 4). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 114, Tsantrizos discloses the material fed into the apex is the in the form of a molten metal stream or a continuous elongated shape such as a rod or a wire (3:19-22).
Regarding claim  115, Tsantrizos discloses the material fed into the apex is in the form of a molten metal stream (3:19-22).
Regarding claim 116, Tsantrizos discloses a wire or rod (3:20-23) melted by either resistive heating or an induction furnace (4:10-13).
Regarding claim 117, Tsantrizos discloses producing spheroidal particles with preferable sizes between 50 and 100 um (i.e. thereby obtaining a raw material powder having a 0-106 um particle size distribution yield of at least 90%, measured according to ASTM B214-07(2011)) (3:39-43)
Regarding claim 118, Tsantrizos discloses starting material metal such as nickel, titanium, and alloys thereof (3:32-33).
Regarding claims 119 and 120, Tsantrizos discloses starting material metal such as titanium and alloys thereof (3:32-33).
Claims 107, 110, and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Tsantrizos (US 5,707,419) in view of Miller ‘470 (US 5,480,470) and Neikov (Neikov. Chapter 5. Atomization and Granulation. Handbook of Non-Ferrous Metal Powders. Technologies and Applications. First Edition. Elsevier. 2009. Pp. 102-142. Citations as page:column:paragraph(s).)  as applied to claim 106 above, and further in view of Miller ‘013 (US 4,631,013).
Regarding claim 107, Tsantrizos is silent to aligning a heated metal source with a plasma of at least one plasma source.
Miller ‘470 discloses a melt guide tube 66 (9:46-57, Fig. 2) for guiding (i.e. aligning) a melt (i.e. heated metal source) to an atomization zone (8:64-65).
Miller ‘013 discloses producing fine metal powder for a liquid state (8:20-24) using a melt guide tube (14:3-14).
It would have been obvious to one of ordinary skill in the art in the process of Tsantrizos to use a melt guide tube to guide (i.e. align) the melt to the atomization zone because it results in continuity, conformity, and alignment between the lower surface of the melt guide tube and the surface of the atomization supply plenum (Miller ‘130 14:3-7).
Regarding claim 110, Tsantrizos discloses a plasma jet (3:1-3).
Regarding claim 111, Tsantrizos discloses a number (i.e. plurality) of plasma torches (i.e. discrete nozzles) may be used to produce the apex, such as three plasma torches that are distributed around a central axis to define angles of about 120°C between one another (i.e. the discrete nozzles being position angularly about the heated metal source) (3:13-19).
Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Tsantrizos (US 5,707,419) in view of Miller ‘470 (US 5,480,470), Neikov (Neikov. Chapter 5. Atomization and Granulation. Handbook of Non-Ferrous Metal Powders. Technologies and Applications. First Edition. Elsevier. 2009. Pp. 102-142. Citations as page:column:paragraph(s).), and Miller ‘013 (US 4,631,013) as applied to claim 107 above, and further in view of Obrusnik (Obrusnik et al. Simulations of atmospheric pressure microwave plasma torch in Ar/H2 mixture using Matlab and COMSOL Multiphysics API. In Humusoft. 20th Annual Conference Proceeding’s Technical Computing Bratislava 2012. Praha, 2012.) and Ting (US 6,142,382).
Regarding claims 108 and 109, Tsantrizos is silent to positioning the heated metal source within at most 5 centimeters from an outlet of the at least one plasma source.
Obrusnik models a fluid plasma to estimate density and mean energies of the ionized and excited species and electrons to characterize the plasma (1 Introduction para. 1), including the velocity magnitude and field of the plasma, the temperature, and Ar and H2 number density (Fig. 3) as well as electron density, electron temperature, absorbed power, and electron source term as a function of distance from the tip of the nozzle where maximum electron density, temperature, absorbed powder, and electron source term occur within about 2 mm of the nozzle tip (Fig. 4) (4 Results).
It would have been obvious to one of ordinary skill in the art in the process of Tsantrizos to position the molten steam of metal within about 2 mm of the nozzle tip of the plasma source because within this region electron density, electron temperature, absorbed powder, and electron source term (i.e. energy of the plasma) is maximized (Obrusnik Fig. 4), where increasing the energy supplied to the molten metal material being atomized improves atomization (Ting 1:21-22, 2:21-23) by enhancing energy transfer (Ting 8:9-11) to produce fine powders with a narrow size distribution (Ting 3:1-6, 5:11-13, 8:9-11, 12:51-53). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claim 121 is rejected under 35 U.S.C. 103 as being unpatentable over Tsantrizos (US 5,707,419) in view of Miller ‘470 (US 5,480,470) and Neikov (Neikov. Chapter 5. Atomization and Granulation. Handbook of Non-Ferrous Metal Powders. Technologies and Applications. First Edition. Elsevier. 2009. Pp. 102-142. Citations as page:column:paragraph(s).)  as applied to claim 106 above, and further in view of Smagorinski (Smagorinski et al. Production of Spherical Titanium Powder by Plasma Atomization. Advances in Powder Metallurgy & Particulate Materials – 2002. Proceedings of the 2002 World Congress on Powder Metallurgy & Particulate Materials. 3-248 to 3-260.).
Regarding claim 121, Tsantrizos discloses titanium alloys (3:3:32-33).
Tsantrizos is silent to the titanium alloy composition.
Smagorinski discloses plasma atomization of Ti-6Al-4V (Abstract, p. 3-251, Conclusion).
It would have been obvious to one of ordinary skill in the art in the process of Tsantrizos to use a Ti-6Al-4V alloy because it has a wide range of lightweight structural applications, such as helmets and filtration, with improved hardness (Smagorinski Abstract) where the plasma atomization process produces high purity, extremely fine spherical powders (Smagorinski 3-249 para. 5) and the physical and technological characteristics of plasma atomized Ti powders of high purity, low oxygen content, sphericity, flowability, and tap density allow for successful usage in metal injection molding, hot isostatic pressing, and thermal spray processes (Smagorinski Conclusion para. 6).
Claims 122-125 are rejected under 35 U.S.C. 103 as being unpatentable over Tsantrizos (US 5,707,419) in view of Miller ‘470 (US 5,480,470) and Neikov (Neikov. Chapter 5. Atomization and Granulation. Handbook of Non-Ferrous Metal Powders. Technologies and Applications. First Edition. Elsevier. 2009. Pp. 102-142. Citations as page:column:paragraph(s).)  as applied to claim 106 above, and further in view of Kowalsky (US 2012/0160813).
Regarding claims 122-125, Tsantrizos is silent to adjusting an orientation of the heated metal source to maintain alignment of the heated metal source with the plasma of the at least one plasma source.
Kowalsky discloses melting a consumable wire in a plasma arc to produce fine molten metal particles ([0010], [0022], [0023]) where the wire feedstock 23 is fed in a wire guide that can be positioned relative to the nozzle for precise alignment (i.e. adjusting an orientation of the heated metal source to maintain alignment, claim 122; the aligning comprising moving the heated metal source to adjust the orientation, claim 123; adjusting an orientation of a guide member, claim 124)([0021]) to direct the free end of the consumable wire to establish and maintain a position to the plasma arc ([0035]) and the wire guide tip is adjustable with respect to the central axis of the plasma (i.e. intermittently adjusting the orientation of the heated metal source to maintain alignment, claim 125) ([0026]).
It would have been obvious to one of ordinary skill in the art in the process of Tsantrizos to guide and align the starting material with the plasma using the wire guide process of Kowalsky because instabilities occur in the intersection of the axis of the wire with the central axis of the plasma resulting in large particles or droplets and poorly atomized particles (Kowalsky [0025]). Stabilizing the wire position improves stability and minimizes non-uniform melting (Kowalsky [0029]), forming a uniform dispersion of fine particles (Kowalsky [0023]). The instabilities are caused by the wire randomly repositioning itself, windage forces and momentum forces acting on the plasma resulting in bending (Kowalsky [0026]), and random wandering of the wire tip end from its predetermined position (Kowalsky [0029]). Similar to the wire feedstock and plasma of Kowalsky (Kowalsky [0010], [0021]-[0023], [0035]), Tsantrizos discloses material fed into a plasma apex (Tsantrizos 3:1-12) in the form of a rod or wire (Tsantrizos 3:20-23). Therefore, the cause of instabilities in the process of Kowalsky directed to the feed material and the plasma are also present in the process of Tsantrizos. As such, improving the stability of the wire when it enters the plasma improves the process, and resulting atomized powder, of Tsantrizos.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735         



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735